Citation Nr: 0334485	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disorder 
manifested by left leg pain.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hyperglycemia as a 
result of exposure to an herbicide agent.

6.  Entitlement to service connection for bilateral knee 
disorders to include arthritis.

7.  Entitlement to service connection for a right hip 
disorder to include arthritis.

8.  Entitlement to service connection for a bilateral foot 
disorder to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from May 1963 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Pittsburgh Pennsylvania Regional Office 
(RO).  A September 1999 rating decision denied the veteran 
entitlement to service connection for a back condition and 
left leg pain.  A RO decision in December 2001 continued the 
earlier denials of service connection for a back condition 
and left leg pain and denied the veteran entitlement to 
service connection for high blood pressure, depression, 
hyperglycemia, a bilateral knee disorder, a right hip 
disorder, and a bilateral foot disorder.

REMAND

At a personal hearing in January 2003 the veteran testified 
to the effect that following service he was treated for 
problems with his back by several private physicians and 
indicated that he would be willing to assist the RO in 
obtaining related records of evaluation and treatment.  
Although the veteran signed a VA Form 21-4142, Authorization 
and Consent to Release form authorizing the release of 
relevant records to VA, this form was subsequently revised by 
a recent change in the law.  The RO in a letter dated in May 
2003, accordingly, provided the veteran with revised forms 
and requested that the veteran complete and return them.  No 
response was received from the veteran.  A further attempt to 
enlist the veteran's assistance in obtaining records 
pertaining to treatment by private physicians prior to July 
1988 should be undertaken by the RO.

The Board also finds it necessary to have the veteran 
reexamined in connection with his claims for service 
connection for the non-psychiatric disorders in issue, as 
well as, to obtain an opinion as to the etiology of his 
current low back disorder.  When VA examined the veteran in 
June 2001, the VA examiner noted that he had advised the 
veteran "at the beginning of the exam that this will proceed 
as a non-service connected pension, that there is no specific 
request for evaluation/identification of service-connected 
conditions".  He further indicated in regard to this 
examination that he had no records to review, as the 
veteran's C-file had not been made available to him.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist requires providing the 
claimant with a thorough and contemporaneous medical 
examination, which includes "one which takes into account the 
records of prior medial treatment."  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  As such, the VA examination 
provided the veteran in June 2001 is inadequate for VA 
purposes.

Our preliminary review of the veteran's service medical 
records shows that the veteran was evaluated and treated in 
service for complaints referable to his low back in May 1964.  
On this occasion he was noted to clinically demonstrate left 
paravertrebral spasm and tenderness.  Acute low back strain 
was diagnosed.  The veteran contends that his current neck 
disorder is related to his complaints in service and, in 
connection with his claim, has testified of treatment for 
complaints referable to his back for 2 to 3 decades 
subsequent to service.  

The veteran's service medical records show evaluation and 
treatment provided to him in service for complaints referable 
to his low back; he has a current low back disorder, 
identified as degenerative joint disease of the lumbar spine 
on VA examination in September 2001; and he has testified of 
evaluation and treatment for complaints of back problems for 
a number of years following service.  The Board observes that 
the VCAA and case law (See Horowitz v. Brown, 5 Vet. App. 217 
(1993) mandates that where there is a reasonable possibility 
that a current condition is related to a residual of a 
condition experienced in service, a VA medical opinion based 
upon a review of the evidence is necessary to make a decision 
on the claim.  See38 C.F.R. § 3.159(c)(4) (2002).

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.359(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
the 30-day period involved in Section 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants who claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being REMANDED for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is being REMANDED to the RO 
for the following actions:

1.  Te RO must review the claims file and 
insure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002), and any other 
applicable legal precedent.  

2.  The RO should make a further attempt 
to obtain the records pertaining to the 
evaluation and treatment provided to the 
veteran prior to July 1988 by the private 
physicians identified by him in April 
2003. The aid of the veteran in securing 
these records, to include providing 
necessary authorization, should be 
enlisted, as needed.  If these records 
are not available, or if the search for 
these records otherwise yield negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the extent and severity of the 
non-psychiatric disorders in issue for 
which he seeks service connection.  With 
respect to the low back disability the 
examiner should specify whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that the lumbar spine 
disability originated during service, or 
is otherwise etiologically related to any 
incident of service, to include the 
evaluation and treatment rendered to the 
veteran for his low back in service.  The 
examiner should support his or her 
assessment by discussing medical 
principals as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and examiner should 
acknowledge such review in the 
examination report.  All examination 
findings, including radiological findings 
specifically referable to the veteran's 
knees, feet and right hip as well as 
complete rationale for the opinions and 
conclusions reached should be set forth 
in the report.

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case should contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




